Citation Nr: 9930388	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  97-18 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance under 
Chapter 35, Title 38, United States Code.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Nicholas T. Pataueg


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to April 
1942 (beleaguered status); from April 1942 to October 1942, 
during which time he was a prisoner of war (POW); and from 
July 1945 to February 1946 (regular Philippine Army service).  
He died in January 1996.  The appellant is his surviving 
spouse.

This case is currently before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the claims of entitlement to service connection for the 
cause of the veteran's death, entitlement to nonservice 
connected death pension benefits and eligibility to 
dependents' educational assistance under 38 U.S.C. Chapter 
35, were denied.  A claim of entitlement to accrued benefits 
was deferred and was eventually denied in April 1998.  The 
appellant filed a timely Notice of Disagreement as to the 
denial of the claims.  

The  appellant's substantive appeal addressed all of the 
issues denied in the May 1996 rating action except the denial 
of non-service connected death pension benefits.  It appears 
that the issue of entitlement to non-service connected death 
pension benefits was dropped by the appellant, inasmuch as 
the appellant was advised in the May 1996 rating action that 
that the nature of the veteran's service, which was with the 
Philippine Commonwealth Army, did not entitle her to 
nonservice connected death pension benefits.  See 38 U.S.C.A. 
§§ 101, 107 (West 1991); 38 C.F.R. §§ 3.1, 3.8, 3.9 (1998). 
Accordingly, the Board will not address that issue herein.

The Board also notes that in a March 1999 determination, the 
appellant was informed that she was not entitled to 
Dependency and Indemnity Compensation benefits under the 
provisions of 38 U.S.C.A. § 1318.  That determination was not 
appealed therefore that issue will not be addressed herein.


FINDINGS OF FACT

1.  The veteran died in December 1996.  The immediate cause 
of death listed on the death certificate was cardio-pulmonary 
arrest secondary to cerebrovascular hemorrhage.  There were 
no other significant conditions contributing to death were 
listed on the death certificate.  It does not appear that an 
autopsy was performed.

2.  At the time of the veteran's death, service connection 
was assigned for inactive pulmonary tuberculosis, for which a 
50 percent evaluation was in effect; and for malaria, for 
which a noncompensable evaluation was in effect.

3.  No competent medical evidence has been presented which 
establishes an etiological relationship between the cause of 
the veteran's death and his service or a service-connected 
disability.

4.  The veteran did not die of a service-connected disability 
and was not found to have been totally and permanently 
disabled due to service connected disability at the time of 
his death to establish entitlement for the appellant to 
Dependents' Educational Assistance under 38 U.S.C.A. Chapter 
35.

5.  At the time of his death, the veteran had pending no 
claim of entitlement to VA benefits.



CONCLUSIONS OF LAW

1.  A disability incurred in service did not cause or 
materially contribute to the cause of the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 
1991 & Supp. 1997); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(1999).

2.  The claim for entitlement to educational benefits 
pursuant to Title 38, United States Code, Chapter 35 is 
without legal merit.  38 C.F.R. § 3.807(1999); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

3.  The claim of entitlement to accrued benefits is denied by 
operation of law. 38 U.S.C.A. § 1318 (West 1991); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the veteran's death was related 
to service or a service-connected condition.  She also 
maintains that she is entitled to dependents' educational 
assistance under Chapter 35, Title 38, United States Code, 
and accrued benefits.  In the interest of clarity, after the 
factual background is presented, these three issues will be 
addressed separately.

Factual Background

According to the death certificate, the veteran died on 
January [redacted], 1996.  The immediate cause of death listed 
on the death certificate was cardio-pulmonary arrest secondary 
to cerebrovascular hemorrhage.  There were no other significant 
conditions contributing to death listed on the death 
certificate.  There was no indication that an autopsy was 
performed.

At the time of the veteran's death, service connection was in 
effect for moderately advanced, inactive, pulmonary 
tuberculosis (PTB), for which a 50 percent evaluation was 
assigned, and for malaria, for which a noncompensable 
evaluation was assigned.  At the time of his death there were 
no claims for VA benefits pending. 

The service medical records reflected that X-ray films of the 
chest taken in July 1945 showed evidence of active PTB.  In 
September 1945, diagnoses of PTB and bronchial asthma were 
made.  Upon physical examination conducted in February 1946, 
clinical evaluation revealed chronic moderately advanced PTB, 
active, bilateral. 

By rating action of May 1948, the RO granted service 
connection for malaria for which a noncompensable evaluation 
was assigned, as it was determined that a notation of malaria 
had been made in the service medical records.  The RO denied 
service connection for bronchial asthma, active pulmonary 
tuberculosis and beri beri.

Upon VA examination conducted in October 1950, X-ray films of 
the chest revealed moderately advanced PTB, reinfection type, 
of both upper lung fields with possible cavitation.  By 
rating action of October 1950, the RO granted service 
connection and a 100 percent evaluation for chronic PTB, 
moderately advanced, active.

Upon VA examination conducted in October1950, X-ray films of 
the chest revealed moderately advanced pulmonary 
tuberculosis, reinfection type, of both upper lung fields, 
retrogressively active from October 1950 to October 1951.  A 
diagnosis of moderately advanced, active PTB, was made.

Upon VA examination conducted in November 1956, X-ray films 
of the chest revealed moderately advanced bilateral PTB, 
markedly retrogressive from December 1952 to November 1956.  
A diagnosis of chronic bilateral PTB, moderately advanced, 
active (6 years, 1 month), was made. 

Upon VA examination conducted in October 1957, a diagnosis of 
chronic bilateral PTB moderately advanced, inactive, was 
made.  

A VA examination report dated in June 1959 indicated that the 
veteran complained of chest pains, coughing and difficulty 
breathing.  X-ray films of the chest revealed moderately 
advanced PTB, bilateral, stationary from October 1957 to June 
1959.  A diagnosis of chronic PTB, moderately advanced, 
inactive (2 years, 7 months), was made.  A subsequent VA 
examination was conducted in January 1961 and following which 
a VA tuberculosis review board provided an opinion dated in 
February 1961, at which time the board determined that PTB 
was again active.  A diagnosis of chronic, bilateral PTB, 
moderately advanced, active, was made.  By rating action of 
March 1961, a 100 percent evaluation was assigned for PTB, 
moderately advanced, active.  

Upon VA examination conducted in January 1962, an evaluation 
of cardiovascular system revealed no significant findings.  
X-ray films of the chest revealed moderately advanced PTB, 
retrogressive from January 1961 to January 1962.  A diagnosis 
of active PTB was made.  Following a VA examination conducted 
in January 1963, a tuberculosis review board issued an 
opinion in September 1963, in which diagnoses of active PTB, 
moderately advanced and bronchiectasis of the right upper 
lobe were made.  The evidence reflects that PTB remained 
active from 1963 until 1968.

In September 1970, the tuberculosis review board issued a 
report stating that the veteran's PTB was considered inactive 
based on the presence of stationary PTB lesions in both upper 
lung fields as shown in X-ray films taken of the chest in 
August 1969 and July 1970.  A diagnosis of chronic PTB, 
moderately advanced, bilateral, inactive, was made.

In an October 1970, rating action the RO assigned a 100 
percent evaluation for PTB from January 1961 and a 50 percent 
evaluation from July 1972 for moderately advanced PTB, 
inactive.  The RO indicated that the 50 percent evaluation 
was protected.

A VA chest X-ray film dated in July 1980 was submitted for 
the record which revealed bilateral, moderately advanced PTB 
with cavitation and probable bronchiectasis of the right 
upper lobe; right medial basal pneumonitis, and 
arteriosclerosis of the thoracic aorta.  By rating action of 
August 1980, the RO continued the 50 percent evaluation in 
effect for moderately advanced, inactive, PTB.

Following a VA examination conducted in January 1986, 
diagnoses which included bilateral PTB moderately advanced, 
inactive, and hypertensive atherosclerotic heart disease were 
made.  By rating action of April 1986, the RO continued the 
50 percent evaluation for moderately advanced, inactive, PTB.

In February 1990, the veteran filed for an increased 
evaluation for his PTB and submitted an X-ray film dated in 
February 1990 which did not pertain to that disability.  In 
an April 1990 rating action, the RO denied an evaluation in 
excess of 50 percent for the veteran's inactive PTB.

In March 1996, the veteran's surviving spouse informed the RO 
that the veteran had died.  The death certificate was 
received in April 1996.  In April 1996, the RO also received 
a VA Form 21-534, Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a 
Surviving Spouse or Child.  Therein the appellant indicated 
that she was claiming that the cause of the veteran's death 
was due to service. 


By rating action of May 1996, the RO denied the claims of 
entitlement to service connection for the cause of the 
veteran's death, entitlement to dependents' educational 
assistance under Chapter 35, and entitlement to nonservice 
connected death pension benefits.  The issue of entitlement 
to accrued benefits was deferred.

A private medical certificate dated in May 1996 was submitted 
for the record which showed that the veteran had been under 
regular medical care from April 1983 to September 1995 for 
asthmatic bronchitis, benign prostatic hypertrophy, essential 
hypertension and pneumonia.  

In a Statement of the Case/rating action issued by the RO in 
December 1996, the claims of entitlement to service 
connection for the cause of the veteran's death, entitlement 
to dependents' educational assistance under Chapter 35, 
entitlement to nonservice connected pension benefits and 
entitlement to accrued benefits were denied.

Private medical records dated from 1980 to 1992 were also 
submitted for the record.  A medical record dated in August 
1982 indicated that the veteran had ischemic heart disease 
and "asthmatic bronchitis (plus PTB?)."  The record also 
showed that the veteran was hospitalized in December 1985 due 
to chronic obstructive lung disease secondary to chronic 
bronchitic emphysema and bronchial asthma with a bacterial 
infection.  The evidence included a record of a chest X-ray 
films taken in December 1988 which revealed minimal PTB of 
the upper lungs and chronic bronchitis with pneumonitis at 
the right base.  A record dated in February 1992 indicated 
that the veteran was cleared to undergo eye surgery and noted 
that he the eye surgery could be affected by the veteran's 
chronic lung disease.  

In a Supplemental Statement of the Case/rating action dated 
in July 1997, the RO denied the claims of entitlement to 
service connection for the cause of the veteran's death, 
entitlement to dependents' educational assistance under 
Chapter 35, and  entitlement to accrued benefits.

In a statement dated in September 1997, the municipal health 
officer who had signed the veteran's death certificate 
submitted a statement.  Therein it was explained that the 
causes of death listed on the death certificate had been 
based solely on a very short history obtained from the 
informant (apparently the appellant).  The health officer 
indicated that a few weeks later, previous medical records 
were reviewed and that therefore the death certificate should 
be amended to include chronic lung disease secondary to PTB, 
chronic bronchitis and emphysema as other contributory causes 
of death.

Also submitted was a medical record dated in November 1989 
which reflected that an X-ray films of the chest revealed 
pulmonary emphysema, basal, bilateral.

In a VA memorandum dated in March 1998, the chief medical 
officer was asked to analyze X-ray films dated in November 
1983, February 1985, July 1988, December 1988, November 1989, 
April 1990, February 1992, and July 1993 and furnish an 
interpretation of what those films showed.  A VA consultation 
report was provided in June 1998, indicating that the 
cardiopulmonary findings were unchanged from November 1983 
through July 1993.  An impression of residual scarring, 
chronic perihilar bronchitic changes, mild to moderate 
pulmonary emphysema, and arteriosclerosis was made.  It was 
noted that chest findings were stable from November 1983 to 
July 1993.

In January 1999, a VA medical opinion was also furnished as 
to the matter of whether the veteran's PTB contributed 
significantly to the cause of his death.  Following a review 
of the claims folder, a physician opined that it was not 
possible that the tuberculosis infection could have 
contributed significantly to the veteran's demise.  The 
physician mentioned that fact that the evaluation of the 
outside chest films by a VA radiologist revealed that the 
lung findings remained stable from 1983 to 1993.  It was 
opined that the massive hemorrhage in the brain, alone, by 
its compressing effect on the vital centers located in the 
brain (cardiac and respiratory center) led to the veteran's 
sudden death.

In a Supplemental Statement of the Case/rating action dated 
in February 1999,  the RO denied the claim of entitlement to 
service connection for the cause of the veteran's death.  In 
a subsequent Supplemental Statement of the Case/rating action 
dated in May 1999, the RO denied the claim of entitlement to 
service connection for the cause of the veteran's death, 
entitlement to dependents' educational assistance under 
Chapter 35, and  entitlement to accrued benefits.


1.  Entitlement to service connection for the cause of the 
veteran's death.

Pertinent Law and Regulations

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  To establish service connection for the 
cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. § 
3.312(b).  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A contributory cause of death must 
be causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1); see Gabrielson v. Brown, 7 
Vet. App. 36, 39 (1994).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  In addition, certain diseases, including 
cardiovascular-renal disease may be presumed to have been 
incurred during service if they become manifest to a 
compensable degree within one year of separation from active 
duty. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 
3.307, 3.309 (1998).

It should also be noted that disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310 (1998).  In 
this regard, secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

VA regulations provide specific requirements as to pulmonary 
tuberculosis.  See Murillo v. Brown, 9 Vet. App. 322 (1996); 
Tubianosa v. Derwinski, 3 Vet. App. 181 (1992).  A veteran 
shown to have had pulmonary tuberculosis will be held to have 
reached a condition of "complete arrest" when a diagnosis 
of inactive is made.  38 C.F.R. § 3.375.

If a veteran is: (1) A former prisoner of war and; (2) as 
such was interned or detained for not less than 30 days, 
certain diseases, including beriberi heart disease, shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.  For purposes of this section, the term 
beriberi heart disease includes ischemic heart disease in a 
former prisoner of war who had experienced localized edema 
during captivity.  See 38 U.S.C. 1112; 38 C.F.R. § 3.309(c)

Analysis

The appellant maintains that the cause of the veteran's death 
was related to service.  It appears that she is contending 
that the veteran's service connected PTB was a factor, in 
that it caused or aggravated the cause of his death.  More 
specific contentions have not been advanced by the appellant.

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incidence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  For service connection for the cause of death of 
a veteran, the first requirement, evidence of a current 
disability, is met by evidence of the veteran's death.  See 
Ramey v. Brown, 9 Vet. App. 40 (1996).

For service connection for the cause of death of a veteran, 
the first requirement, evidence of current disability, will 
always have been met, as the current disability is the 
condition that caused the veteran to die.  Carbino v. Gober, 
10 Vet. App. 507, 509 (1997).  In this case, the veteran died 
in December 1996 and the immediate cause of death listed on 
the death certificate was cardio-pulmonary arrest secondary 
to cerebrovascular hemorrhage.  In a September 1997 statement 
provided by the health officer that signed the death 
certificate, it was noted that chronic lung disease secondary 
to PTB, chronic bronchitis and emphysema should be included 
as a contributory cause of death.   In this case, in light of 
the fact that at the time of the veteran's death service 
connection was in effect for inactive PTB, and considering 
the September 1997 statement of the health official, the 
claim is considered to be well grounded.  See King v. Brown, 
5 Vet. App.19, 21 (1993) [evidentiary assertions must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion].

Once a claim has been determined to be well grounded, VA's 
duty the assist the claimant in the development of the claim 
attaches.  See 38 U.S.C.A. § 5107(a).  In this case, the 
Board believes that all evidence necessary for an informed 
decision on the issue at hand has been obtained.  The 
appellant has pointed to no such evidence which has not been 
obtained.  Accordingly, the Board will proceed to render a 
decision on the merits of the claim.

It is the responsibility of the Board to weigh the evidence.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed.Cir. 1997). Noting the Board's "inherent fact- finding 
authority," the Federal Circuit discussed "the considerable 
body of law imposing a duty on the Board to analyze the 
credibility and probative value of evidence sua sponte, when 
making its factual findings."  Id.  The Board once again 
notes in this connection that the presumption of credibility 
found in King is operative only in determining whether a 
claim is well grounded and does not attach at the weighing of 
the evidence stage of the Board's analysis.

Discussion

The evidence does not reflect, nor does the appellant 
contend, that either of the primary causes of the veteran's 
death, cardio-pulmonary arrest or cerebrovascular hemorrhage, 
were incurred during service or within a year following the 
veteran's discharge from service.  The appellant does not 
contend, moreover, that a direct etiological nexus exists 
between the veteran's service and the subsequent development 
of either of the primary causes of the veteran's death, and 
the evidence reported above does not so demonstrate or even 
suggest.  

The Board notes that although service connection was also in 
effect for malaria at the time of the veteran's death, the 
appellant has not argued, nor does the evidence reflect, that 
this condition was related in any way to the veteran's death.  
The Board has also taken note of the fact that the veteran 
was a POW.  However, it has not been shown that any of the 
conditions listed under 38 C.F.R. § 3.309, including beriberi 
heart disease, caused or contributed to the veteran's death.  

The appellant contends, in essence, that the veteran's 
service-connected PTB caused or contributed to his death.  
The question before the Board is therefore whether the 
service-connected disability, PTB, was a principal or 
contributory cause of the veteran's death.  See Stoner v. 
Brown, 5 Vet. App. 488, 490 (1993).  More specifically, the 
question is whether it can be established by the evidence 
that the veteran's service-connected PTB caused or 
contributed to the conditions which were the cause of the 
veteran's death.  

Directly on point as to the issue at hand is the January 1999 
VA medical opinion which was furnished to address the matter 
of whether the veteran's PTB contributed significantly to the 
cause of the veteran's death.  Following a review of the 
claims folder, a physician opined that it was not possible 
that the tuberculosis infection could have contributed 
significantly to the veteran's demise.  The doctor mentioned 
that fact that the evaluation of the outside chest films by a 
VA radiologist revealed that the lung findings remained 
stable from 1983 to 1993.  It was opined that the massive 
hemorrhage in the brain, alone, by its compressing effect on 
the vital centers located in the brain (cardiac and 
respiratory center) led to the veteran's sudden death.  This 
evidence does not support the claim, nor does the June 1998 
analysis of X-ray films dated from 1983 to 1993, in which it 
was found that chest findings were stable from November 1983 
to July 1993, which was mentioned in the January 1999 
opinion.  The Board finds this evidence highly probative and 
credible, inasmuch as the conclusions reached were based upon 
a thorough analysis of the available clinical evidence and 
appear to be consistent therewith.  The Board notes in that 
connection that the June 1998 VA consultation report 
evaluated numerous X-ray reports pertaining to the veteran 
and concluded that chest finds were stable for a number of 
years.  The evidence indicates  that the veteran's PTB was 
inactive from 1972 until the time of his death.  

As noted by the January 1999 physician's opinion, the 
overwhelming cause of the veteran's death was the massive 
hemorrhage of the brain.  The physician's opinion made it 
clear that that this fact indicated that PTB was not a 
contributory cause of the veteran's sudden death.  In 
essence, according to the physician, this fact pattern 
indicated that the non service-connected brain hemorrhage was 
an "overwhelming cause of death" and that the veteran's 
service-connected PTB was not "of a progressive or 
debilitating nature" and was not "of such severity as to 
have a material influence in accelerating death."  See 
38 C.F.R. § 3.312(c)(4).

In support of the appellant's claim is the September 1997 
statement of the heath official and the appellant's own 
statements to the effect that there is an etiological 
relationship between the cause of the veteran's death and his 
service connected PTB.  

As previously indicated, on the veteran's death certificate 
the cause of death was listed as cardio-pulmonary arrest 
secondary to cerebrovascular hemorrhage.  The death 
certificate was signed by a Philippine health officer in 
January 1996.  This original death certificate is against the 
appellant's claim, since the service-connected PTB was not 
mentioned.

However, in September 1997, the heath official who had signed 
the veteran's death certificate submitted a statement 
explaining that the causes of death listed on the death 
certificate had been based solely on a very short history 
obtained from the informant (apparently the appellant).  The 
health officer indicated that a few weeks later, previous 
medical records were reviewed and that therefore the death 
certificate should be amended to include chronic lung disease 
secondary to PTB, chronic bronchitis and emphysema as other 
contributory causes of death.  The health officer provided no 
reasons for the proposed amendments and did not identify 
those medical records upon which the recommendation to amend 
the death certificate was reached.  Moreover, the "amended" 
death certificate was apparently never filed with state 
health authorities.  

The Board finds the "amended" September 1997 statement of 
the health officer carries little weight of probative value. 
It is an unofficial document which was created a year and 
one-half after the veteran's death and which was unsupported 
by any explanation for the sudden change.  Oddly, although 
the health official purportedly reviewed the medical records 
" a few weeks later" (i.e. shortly after the veteran's 
death), evidently no effort was made to amend the official 
records then or thereafter.  

The opinions and those of her representative, in the form of 
written statements that the veteran's PTB was related to his 
death, do not constitute competent evidence, and it is 
therefore not probative as to that issue.  The Court has held 
that a lay person is not competent to provide probative 
evidence as to matters that requiring expertise derived from 
specialized medical knowledge, skill, experience, training or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494, 495 
(1992).  The record does not reveal that the appellant and 
any member of her family possesses any medical expertise, and 
they have not claimed such expertise.  Thus, the assertions 
to the effect that the veteran's PTB caused or was a 
contributory cause of his death are neither competent nor 
probative of the issues in question.  

For the reasons and bases stated above, the Board has 
concluded that the preponderance of the evidence is against 
the appellant's claim.  In short, the Board places greater 
weight on the competent medical opinion of January 1999, 
which appears to be supported by the clinical evidence of 
record, all of which indicate that the veteran died suddenly 
of a massive brain hemorrhage and that the service-connected 
PTB had been inactive for a number of years before his death 
and was not a factor therein, than it does on the September 
1997 "amended" statement of the Philippine health official 
and the lay statements advanced by and on behalf of the 
appellant.  Since the weight of the evidence in this case is 
against the claim, service connection for the cause of the 
veteran's death is denied.

2.  Entitlement to dependents' educational assistance under 
Chapter 35, Title 38, United States Code.

Applicable Law and Regulations

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of a 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent total service connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of a service connected 
disability.  38 C.F.R. § 3.807(a).  

Analysis

In this case, the veteran did not have a permanent total 
service-connected disability at the time of his death, and, 
as decided above, the appellant has not shown that the cause 
of the veteran's death was service-related.  Accordingly, the 
Board finds that the appellant has not met the conditions for 
eligibility for dependents' educational assistance under 
Chapter 35, Title 38, United States Code.  38 C.F.R. § 3.807.  
In light of the Board's decision with regard to the claim for 
service connection for cause of death, the Board finds that 
the appellant's claim is without legal merit; thus, it must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

3.  Entitlement to Accrued Benefits

A claim for Dependency and Indemnity Compensation (DIC) 
benefits "shall also be considered" a claim for "accrued 
benefits."  See Isenhart v. Derwinski, 3 Vet. App. 177, 179 
(1992); Satchel v. Derwinski, 1 Vet. App. 258, 259-60 (1991).  

Law and Regulations

The payment of accrued benefits is governed by 38 U.S.C.A. § 
5121 (West 1991). The statute provides that benefits which 
are "due and unpaid" to a veteran at the time of his death 
may be disbursed to eligible persons.  

In order for a surviving spouse to be entitled to accrued 
benefits, the veteran must either 1) have had a claim pending 
at the time of his death for such benefits or 2) have been 
entitled to benefits under an existing rating or decision.  
Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  "Under § 
5121, therefore, a claimant is only entitled to what was 
properly due the veteran at the time of his death, but which 
was unpaid."  Zevalkink v. Brown, 102 F. 3d 1236 (Fed. Cir. 
1996).

Analysis

In this case, no claim for an increased disability rating or 
ratings had been filed by or on behalf of the veteran at the 
time of his death.  Under 38 U.S.C. § 5101(a) (1998), "[a] 
specific claim in the form prescribed by the Secretary . . . 
must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by the 
Secretary".  Interpretation of sections 5101 and 5121 
together compels the conclusion that, as noted by the RO, 
there are no accrued benefits to be paid out.  There were no 
unpaid benefits and no claims for VA benefits pending on 
behalf of the veteran at the time of his death.

In short, if accrued benefits do not exist, such cannot be 
paid.  In the absence of a claim for increased disability 
ratings during the veteran's lifetime, accrued benefits 
cannot be paid.  See Zevalkink and Jones, supra.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  Accordingly, for the reasons 
discussed above the appellant is not entitled to accrued 
benefits.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.

The claim for entitlement to Dependent's Educational 
Assistance under 38 U.S.C.A. Chapter 35 is without legal 
merit, and is denied.

Entitlement to accrued benefits is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

